FORM 10-Q SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2013. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-22893. AEHR TEST SYSTEMS (Exact name of Registrant as specified in its charter) CALIFORNIA 94-2424084 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) FREMONT, CA (Address of principalexecutive offices) (Zip Code) (510) 623-9400 (REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE) FORMER NAME, FORMER ADDRESS AND FORMER FISCAL YEAR, IF CHANGED SINCE LAST REPORT. N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of1934 during the preceding 12 months (or for such shorter period as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ Number of shares of common stock, $0.01 par value, outstanding at September 30, 2013 was 10,708,920. FORM 10-Q FOR THE QUARTER ENDED AUGUST 31, 2013 INDEX PART I. FINANCIAL INFORMATION ITEM 1. Condensed Consolidated Financial Statements (Unaudited) 4 Condensed Consolidated Balance Sheets as of August 31, 2013 and May 31, 2013 4 Condensed Consolidated Statements of Operations for the three monthsended August 31, 2013 and2012 5 Condensed Consolidated Statements of Comprehensive Income (Loss) for the three monthsended August 31, 2013 and2012 6 Condensed Consolidated Statements of Cash Flows for the three months ended August 31, 2013 and2012 7 Notes to Condensed Consolidated Financial Statements 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosures about Market Risks 20 ITEM 4. Controls and Procedures 20 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 21 ITEM 1A. Risk Factors 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 ITEM 3. Defaults Upon Senior Securities 28 ITEM 4. Mine Safety Disclosures 28 ITEM 5. Other Information 28 ITEM 6. Exhibits 28 SIGNATURE PAGE 29 Index to Exhibits 30 3 PART I.FINANCIAL INFORMATION Item 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) AEHR TEST SYSTEMS CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) (unaudited) August 31, May 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances for doubtful accounts of $46 and $39 at August 31, 2013 and May 31, 2013, respectively Inventories Prepaid expenses and other Total current assets Property and equipment, net Other assets 78 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Line of credit $ $ Accounts payable Accrued expenses Customer deposits and deferred revenue, short-term Total current liabilities Income tax payable 76 Deferred lease commitment 80 Deferred revenue, long-term 36 68 Total liabilities Aehr Test Systems shareholders' equity: Common stock, $0.01 par value: Issued and outstanding: 10,668 shares and 10,599 shares at August 31, 2013 and May 31, 2013, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Aehr Test Systems shareholders' equity Noncontrolling interest ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The condensed consolidated balance sheet at May 31, 2013 has been derived from the audited consolidated financial statements at that date. The accompanying notes are an integral part of thesecondensed consolidated financial statements. 4 AEHR TEST SYSTEMS CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended August 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Loss from operations ) ) Interest expense (4 ) ) Other expense, net ) ) Loss before income tax benefit (expense) ) ) Income tax benefit (expense) 29 (2 ) Net loss ) ) Less:Net income attributable to the noncontrolling interest Net loss attributable to Aehr Test Systems common shareholders $ ) $ ) Net loss per share – Basic and diluted $ ) $ ) Shares used in per share calculations: Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AEHR TEST SYSTEMS CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands, unaudited) Three Months Ended August 31, Net loss $ ) $ ) Other comprehensive income, net of tax: Foreign currency translation gain 23 15 Total comprehensive loss ) ) Less:Comprehensive income attributable to noncontrolling interest (1 ) Comprehensive loss, attributable to Aehr Test Systems $ ) $ ) The accompanying notes are an integral part of thesecondensed consolidated financial statements. 6 AEHR TEST SYSTEMS CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended August 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Stock-based compensation expense Provision for (recovery of) doubtful accounts 7 (1 ) Loss on disposal of assets 9 Depreciation and amortization 53 86 Changes in operating assets and liabilities: Accounts receivable ) 53 Inventories ) Prepaid expenses and other ) ) Accounts payable Customer deposits and deferred revenue ) Accrued expenses 7 Income tax payable ) 1 Deferred lease commitment ) ) Net cash provided by (used in)operating activities ) Cash flows from investing activities: Purchase of property and equipment (6 ) ) Net cash used in investing activities (6 ) ) Cash flows from financing activities: Line of credit (repayments) borrowings, net ) 44 Proceeds from issuance of common stock and exercise of stock options 59 67 Net cash (used in) provided by financing activities ) Effect of exchange rates on cash 40 5 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of thesecondensed consolidated financial statements. 7 AEHR TEST SYSTEMS NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.BASIS OF PRESENTATION The accompanying condensed consolidated financial information has been prepared by Aehr Test Systems, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission, or SEC, and therefore does not include all information and footnotes necessary for a fair presentation of financial position, results of operations and cash flows in accordance with accounting principles generally accepted in the United States of America. In the opinion of management, the unaudited condensed consolidated financial statements for the interim periods presented reflect all adjustments, consisting of only normal recurring adjustments, necessary for a fair presentation of the condensed consolidated financial position and results of operations as of and for such periods indicated.These condensed consolidated financial statements and notes thereto should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended May 31, 2013.Results for the interim periods presented herein are not necessarily indicative of results which may be reported for any other interim period or for the entire fiscal year. PRINCIPLES OF CONSOLIDATION.The condensed consolidated financial statements include the accounts of Aehr Test Systems and its subsidiaries (collectively, the "Company," "we," "us," and "our").All significant intercompany balances have been eliminated in consolidation.For the majority owned subsidiary, we reflected the noncontrolling interest of the portion we do not own on our Consolidated Balance Sheets in Shareholders’ Equity and in the Consolidated Statements of Operations. RECLASSIFICATION.Certain reclassifications have been made to the consolidated financial statements to conform to the current period presentation. These reclassifications did not result in any change in previously reported net loss, total assets or shareholders’ equity. ACCOUNTING ESTIMATES.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances.Actual results could differ materially from those estimates. SIGNIFICANT ACCOUNTING POLICIES.The Company’s significant accounting policies are disclosed in the Company’s Annual Report on Form 10-K for the year ended May 31, 2013. 2.STOCK-BASED COMPENSATION Stock-based compensation expense consists of expenses for stock options and employee stock purchase plan, or ESPP, shares. Stock-based compensation cost is measured at each grant date, based on the fair value of the award using the Black-Scholes option valuation model, and is recognized as expense over the employee’s requisite service period.This model was developed for use in estimating the value of publicly traded options that have no vesting restrictions and are fully transferable.The Company’s employee stock options have characteristics significantly different from those of publicly traded options.All of the Company’s stock-based compensation is accounted for as an equity instrument.See Notes 10 and 11 in the Company’s Annual Report on Form 10-K for fiscal 2013 filed on August 28, 2013 for further information regarding the stock option plan and the ESPP. 8 The following table summarizes compensation costs related to the Company’s stock-based compensation for the three months ended August 31, 2013 and 2012 (in thousands): Three Months Ended August 31, Stock-based compensation in the form of employee stock options and ESPP shares, included in: Cost of sales $
